         Case 5:20-cv-01305-SLP Document 16 Filed 05/24/21 Page 1 of 1


                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA


EUGENE EVANS WALLACE, IV, )
                          )
     Plaintiff,           )
                          )
v.                        )                      Case No. CIV-20-1305-SLP
                          )
OKLAHOMA COUNTY SHERIFF’S )
OFFICE, et al.,           )
                          )
     Defendants.          )

                                         ORDER

       Before the Court is the Report and Recommendation of United States Magistrate

Judge Suzanne Mitchell entered April 28, 2021 [Doc. No. 15]. No objection to the Report

and Recommendation has been filed nor has an extension of time in which to object been

sought or granted. Therefore, the Report and Recommendation of the Magistrate Judge is

ADOPTED in its entirety and Plaintiff’s Application to Proceed in District Court Without

Prepaying Fees or Costs [Doc. No. 13] is DENIED. Plaintiff is directed to pay the $402.00

filing fee on or before June 14, 2021, or this matter will be dismissed without prejudice.

       IT IS SO ORDERED this 24th day of May, 2021.





